Mr. Justice Wilkin delivered the opinion of the court: Plaintiffs in error have sued out this writ to reverse a judgment of the circuit court of Cook county, entered August 25, 1898, confirming a special assessment levied for the purpose of paying for an improvement on Homan avenue, from Lake street to Madison street in the city of Chicago. Plaintiffs in error did not appear when the application was made for a judgment confirming the assessment, and were defaulted. The proceeding for the special assessment was begun on June 6, 1898, and was under the act of the legislature in force July 7, 1897, entitled “An act concerning local improvements." The defendants in error have entered their motion to dismiss the writ of error, on the ground that plaintiffs in error failed to file with the clerk of this court, with their application for the writ, their affidavits, or those of their agent, as required by section 96 of the said act of 1897. That motion, having been reserved to the final hearing of the cause, presents-the first question for onr decision. It is conceded on the part of plaintiffs in error that no such affidavit was filed, but it is insisted that the statute in that regard is unconstitutional and void. Section 41 of chapter 24 (Hurd’s Stat. 1897, p. 363,) in regard to local improvements by special assessment and special taxation, provides that the assessment roll shall contain a list of all the lots, blocks, tracts or parcels of land assessed; the amount against each; the names of persons who paid the taxes on each such parcel during the last preceding calendar year in which taxes were paid, as ascertained upon investigation by the officer making the return, or under his direction; the residence of the persons so paying the taxes, if the same can, on diligent inquiry, be found, etc., and then requires notice to be given of the nature of the improvement, of the pendency of the proceeding, of the time and place of filing the petition therefor, of the time and place of filing the assessment roll therein, and of the time and place at which application will be made for confirmation of the assessment, the time to be not less than fifteen days after the mailing of such notices. “Such notices shall be sent by mail postpaid to each of the said persons paying the taxes on the respective parcels during the last preceding year in which taxes were paid, at his residence as shown in the assessment roll, or, if not shown, then to such persons so paying the taxes, directed generally to the city, village or town in which said improvement is proposed to be made.” Section 44 requires the petitioner, in addition to other notices provided for, to cause at least fifteen days! notice to be given prior to the time at which the confirmation of the assessment will be sought, by posting notices in at least four public places in the city or village in the neighborhood of the proposed improvement, and by publishing the same at least five successive days in a daily paper, or if no daily paper is published in said city, village or town and a weekly paper is published therein, then at least once in each week for two successive weeks in some weekly newspaper, as directed by an order of the court entered in the cause, and if there be no such daily or weekly paper, then in some newspaper published in the county, as directed by the' court. Section 45 provides for a continuance in case fifteen days shall not have elapsed between the first publication or the putting up of such notices and the day fixed in said notices for filing objections. Section 46 is as follows: “Any person interested in any real estate to be affected by such assessment, may appear and file objections to such report, by the time mentioned in said notice, or in case of incomplete notice then as specified in the last preceding section, or within such further time as the court may allow, and the court may make such order in regard to the time of filing such objections as may be made in cases at law in regard to filing pleas; but no prior rule need be taken therefor unless directed by the court. As to all lots, blocks, tracts and parcels of land, to the assessment of which objections are not filed within the time aforesaid, or such other time as may be ordered by the court, default may be entered, and the assessment confirmed by the court, notwithstanding objections may be pending and undisposed of as to other property.” By section 95 “appeals from final judgments or orders of any court made in the proceedings provided for by this act, may be taken to the Supreme Court of this State, in the manner provided by law, by any of the owners or parties interested in lands taken, damaged or assessed therein, and the court may allow such an appeal to be taken jointly, and upon a joint bond, or severally, and upon several bonds, as may be specified in the order allowing the same.” Section 96 is as follows: “Writs of error from the Supreme Court of this State may issue upon any such judgment, on the application of owners or parties interested in the property affected thereby, as shown by the record, at any time after the disposition of the last remaining objections to confirmation, if any, and prior to the first day of June following the entry of such judgment: Provided, that if the warrant for collection as to any parcel be not returned delinquent in any year before April first, or certified directly to -the general officer authorized by law to obtain judgment thereon by April fifteenth of such year, a writ of error as to such parcel may be sued out at any time before June first in the year in which the same is so returned or certified: And, provided further, that in every case there shall be filed with the clerk of the Supreme Court, with the application of such writ, an affidavit by the plaintiff in error, or his agent, setting forth the time when such warrant, as to such property, was returned delinquent, or so certified; and further setting forth that the person to whom such notice of the filing of assessment roll as to such property, as shown by the record, did not receive the same, or otherwise learn of the pendency of the proceedings for the confirmation of said assessment until less than ten days before the entry of default against his said property in t^ie court below.” The contention of counsel for plaintiffs in error is, that the provisos of this section deprive them of a constitutional right to a writ of error, and that the provisions are therefore void. If this position could be sustained, it would' necessarily follow that the Whole of section 96 would be invalid, and the result would be that the act made no provision whatever for the prosecution of writs of error to this court. It is well settled by our previous decisions that where a proceeding is purely statutory, as this is, a writ of error is not a writ of right, where the legislature has seen fit to provide otherwise. In Hall v. Thode, 75 Ill. 173, which was a proceeding to contest an election, Justice Breese said: “Plaintiff in error contends that the writ of error is a writ of right, and that the legislature has in no manner inhibited bringing it to review the decision of an inferior court of record. This court has repeatedly held that the writ of error is a writ of right, but it has never held the legislature was powerless to limit its issuance. The general principle is undoubtedly correct, that a final judgment of an inferior court of record is subject to review by this court on a writ of error, except in cases where the legislative has otherwise provided. The question then is, has the legislature otherwise provided, in cases like this, to procure a review of the judgment of the county court? These proceedings are purely statutory, having no vigor outside of the statute, and it is an unvarying principle that the requirements of the statute must govern and control them. By section 123 of chapter 46, title, ‘Elections,’ (Rev. Stat. 1874,) it is provided: ‘In all cases of contested elections in the circuit courts or county courts, appeals may be taken to the Supreme Court in the same manner and upon like conditions as is provided by law for taking appeals in cases in chancery from the, circuit courts.’ Here is a specific remedy provided in a specific case,— not one arising in the usual course of litigation,'but exceptional. It is a familiar principle in such cases, where the organic or statute law has given a specific remedy, that remedy must be pursued. In contested elections before a county court, the remedy, and the only one, to correct a supposed error in the judgment is by appeal, and this remedy can alone be invoked. Had not this remedy by appeal been specially provided there could be no doubt a writ of error would lie. In our opinion this special provision has taken away, by a reasonable implication, the remedy by error. There is nothing shown in this case preventing the aggrieved party from taking an appeal,”—citing authorities, and concluding with the language: “This proceeding not being according to the course of the common law, but statutory, merely, must be governed by the law prescribed for such proceedings. We are clear, on reason and authority, that a writ of error does not lie in this case, and accordingly the writ is dismissed.” Upon a full review of authorities the right to a writ of error was defined in Haines v. People, 97 Ill. 161, where we said (p. 176): “From this review of the authorities it is clear that a writ of error lies in this State from either this court or the Appellate Court to all inferior courts of record, for the purpose of reviewing their final determinations in all cases involving property rights or personal liberty, where no appeal is given from, such inferior court of record to some intermediate court or to this court; and furthermore, that this right exists independently of any statutory or constitutional provisions, by force of the common law, in all cases in which the jurisdiction of such inferior court is exercised according to the course of the common law, and in the latter class of cases the writ lies to the circuit courts, whether an appeal is given or'not. Where an appeal is given it is to be regarded as merely cumulative. In addition to the authorities already cited, the conclusion here reached is supported by the following cases: Peak v. People, 76 Ill. 289; Village of Hyde Park v. Dunham, 85 id. 569.” Again, in Kingsbury v. Sperry, 119 Ill. 279, where it was sought by writ of error to reverse an order of the county court allowing a guardian to mortgage his ward’s real estate, Justice Scholfield, speaking for the court, said (p. 282): “It is not claimed that the county court, in mak-, ing the orders questioned, was in the exercise of a jurisdiction according to the course of the common law- On the contrary, it is clear that the jurisdiction exercised was unknown to the common law and was purely statutory. In such cases, where, as here, an appeal is given to the circuit court, a writ of error does not lie from this court,”—citing authorities. The writ of error in that case was also dismissed. In Allerton v. Hopkins, 160 Ill. 448, we again held: “Where, in a special statutory proceeding, one form of review is specifically given all other forms of review are excluded,”—citing, among other authorities, Hall v. Thode, supra. Under these authorities there can be no question that the legislature had the right, in the statutory proceeding to levy a special assessment to pay. for a local improvement, to provide for an appeal as the only means by which the proceeding could be reviewed; and if, as contended by counsel for plaintiffs in error, we should hold section 96 illegal and void, the only result, as before stated, would be that no writ of error could be prosecuted from this court. We do not, however, agree with counsel in their contention that said section is unconstitutional. Even where a proceeding is according to the course of the common law and a writ of error is a writ of right, still the legislature has power to restrict, regulate and attach conditions to its exercise. (7 Ency. of PL & Pr. 827.) It was evidently the purpose of the legislature in giving the right of appeal and also the right to a writ of error, to guarantee to all parties the right to have the judgment of confirmation reviewed by this court, and at the same time avoid the embarrassment which might arise from unreasonable delay by parties in availing themselves of these rights. By section 46, where objections are filed, there is a trial by the court, and no good reason could be shown why the party complaining of the judgment should not take his remedy by appeal. If, however, no objections are filed and still a party has had ample notice of the time and place when the judgment of confirmation will be asked, there is no reason why he should not also avail himself of the right of appeal; but if he has not had at least ten days’ actual notice of that time and place, it is by legislative expression but reasonable that he should have the right to prosecute his writ of error, upon the conditions and with'the limitations set forth in the provisos in section 96. It is said that it is unreasonable to require a party to make an affidavit, as a condition precedent to his right to the writ of error, that he had not in any manner learned of the pendency of the proceeding for the confirming of said assessment until less than ten days before the entry of default against his said property in the court below. We do not think it necessary to place such a construetion upon the language of the statute. As above shown, three modes of giving notice are provided by the statute, and we think the language, “or otherwise learned of the pendency,” etc., means learned in some one of the modes prescribed by statute. The contention of counsel for plaintiff in error that these provisos are unreasonable, is not, in our opinion, tenable. We see no difficulty whatever in parties, who will exercise proper diligence, availing themselves of the right to have judgments of confirmation rendered against their property reviewed, either by appeal or writ of error, under the provisions of this statute. The writ of error will accordingly be dismissed. Writ dismissed.